Case: 22-20210       Document: 00516540851           Page: 1      Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 22-20210                           FILED
                                  Summary Calendar                 November 10, 2022
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Fazil Masud Imdad,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:19-CR-639-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          The attorney appointed to represent Fazil Imdad has moved to with-
   draw and has filed a brief per Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Imdad has not filed a
   response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20210     Document: 00516540851          Page: 2   Date Filed: 11/10/2022




                                   No. 22-20210


         We have reviewed counsel’s brief and relevant portions of the record.
   We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2